HOOD, Judge
(concurring).
In Bordelon v. Great American Indemnity Company, La.App., 124 So.2d 634, and Dumas v. United States Fidelity and Guaranty Company, La.App., 125 So.2d 12, I dissented from the refusal of the majority to grant rehearings, because I felt that the plaintiff in each case was not entitled to recover medical expenses under the “medical payments” clause of the policy and to recover those same expenses a second time under the “public liability” features of the same policy. Although I feel that we erred in both of those cases, the majority has determined that under circumstances such as are presented here a plaintiff may recover double the amount of the medical expenses which he incurred as a result of *282the accident. See also Constantin v. Bankers Fire and Marine Insurance Company, et al., La.App., 129 So.2d 269. Since that now seems to be the established jurisprudence of this court, I yield to the majority ruling and therefore concur in the results reached in this case.
On Application for Rehearing.
En Banc. Rehearing denied.